Title: To George Washington from Lieutenant Colonel Experience Storrs, 11 November 1775
From: Storrs, Experience
To: Washington, George



Cambridge the 11th November 1775
May it Please your Exelencey

Upon the Repeated Request of Ensn Stanley to Represent to your Exelencey Something by which he may Obtain a Discharge from the Service, I have Inclosed the Doctrs Certificate & can Say no more in Favour of his obtaining a Discharge than that it Seems needless to hold Officers here that hant a Stomake. with Respect to the Company he Leaves there is but one Officer in it that Does Duty it Seems really Necessary that Some Care Should be taken of that Company more than now is. Your Exelencies most humble Servt

Expr. Storrs Leiut. Colo.

